Name: 2006/256/EC: Commission Decision of 27 March 2006 amending for the second time Decision 2005/758/EC as regards the extension of the parts of Croatia subject to certain protection measures in relation highly pathogenic avian influenza (notified under document number C(2006) 891) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  animal product;  agricultural activity;  tariff policy;  Europe
 Date Published: 2006-03-30; 2007-05-08

 30.3.2006 EN Official Journal of the European Union L 92/15 COMMISSION DECISION of 27 March 2006 amending for the second time Decision 2005/758/EC as regards the extension of the parts of Croatia subject to certain protection measures in relation highly pathogenic avian influenza (notified under document number C(2006) 891) (Text with EEA relevance) (2006/256/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2005/758/EC of 27 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Croatia and repealing Decision 2005/749/EC (3) was adopted following notification to the Commission from that third country of a suspicion of highly pathogenic avian influenza A virus of subtype H5 in wild birds in its territory. (2) Croatia has reported further cases in wild birds outside the area currently regionalised in that Decision which justify extending the suspension of certain imports from Croatia to cover the newly affected part of the territory of that third country. (3) Decision 2005/758/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/758/EC is replaced by the text in the Annex to this Decision. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1), corrected by OJ L 191, 28.5.2004, p. 1. (3) OJ L 285, 28.10.2005, p. 50. Decision as amended by Decision 2006/11/EC (OJ L 7, 12.1.2006, p. 29). ANNEX ANNEX Part of the territory of Croatia referred to in Article 1(1) ISO country code Name of country Part of territory HR Croatia In Croatia the counties of:  Viroviticko-Podravska  Osjecko-Baranjska  Splitsko-Dalmatinska